Citation Nr: 0944112	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

8.  Entitlement to service connection for a psychiatric 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In April 2007 the Veteran testified before a Decision Review 
Officer (DRO).  In August 2009 the Veteran testified before 
the undersigned.  Transcripts of those hearings are of 
record.  


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied in a September 1981 Board decision.

2.  Evidence added to the record since the September 1981 
denial of service connection for hypertension is cumulative 
and redundant of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  

3.  Service connection has not been established for 
hypertension.  

4.  Prostate cancer did not manifest until many years after 
service; the competent evidence of record is against a 
finding that the Veteran's prostate cancer is related to 
service.  

5.  Diabetes mellitus did not manifest until many years after 
service; the competent evidence of record is against a 
finding that the Veteran's current diabetes mellitus is 
related to service.  

6.  Peripheral neuropathy of the right upper extremity did 
not manifest until many years after service; the competent 
evidence of record is against a finding that any current 
peripheral neuropathy of the right upper extremity is related 
to service.  

7.  Peripheral neuropathy of the left upper extremity did not 
manifest until many years after service; the competent 
evidence of record is against a finding that any current 
peripheral neuropathy of the left upper extremity is related 
to service.  

8.  Peripheral neuropathy of the right lower extremity did 
not manifest until many years after service; the competent 
evidence of record is against a finding that any current 
peripheral neuropathy of the right lower extremity is related 
to service.  

9.  Peripheral neuropathy of the left lower extremity did not 
manifest until many years after service; the competent 
evidence of record is against a finding that any current 
peripheral neuropathy of the left lower extremity is related 
to service.  

10.  A psychiatric disorder has not been diagnosed and the 
preponderance of evidence shows that symptoms of a 
psychiatric disorder were not present during service, were 
not present for many years after service, and are not related 
to service.  



CONCLUSIONS OF LAW

1.  The September 1981 Board decision that denied service 
connection for hypertension is final. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  

3.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009), 3.310 (2005 & 2009).  

4.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009), 3.310 (2005 & 2009).  

5.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 3.310 
(2005 & 2009).  

6.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 3.310 (2005 & 
2009).  

7.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 3.310 
(2005 & 2009).  

8.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 3.310 (2005 & 
2009).  

9.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009), 3.310 (2005 & 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, VCAA notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims of entitlement to service connection for 
hypertension had previously been denied.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) held that VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen a previously denied claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  

VA's duty to notify was satisfied by way of a letter sent to 
the Veteran in April 2006, prior to the initial adjudication 
of the claims by the RO.  In that letter, the RO informed the 
Veteran of the evidence necessary to substantiate his claims 
for service connection and of his and VA's respective duties 
in obtaining evidence.  The letter also informed him as to 
how VA assigns disability ratings and effective dates in the 
event that a claim is granted.  He was told that new and 
material evidence was needed to reopen his previously denied 
claim for service connection for hypertension and the letter 
explained the meaning of the terms "new" and "material" in 
this context.  Additional notice was provided by letters sent 
to the Veteran in December 2005, March 2006, and October 
2008.  

In a September 1981 decision, the Board determined that the 
Veteran suffered from hypertension prior to entrance into 
service and concluded as a matter of law that his 
hypertension had not been aggravated by his active service.  
The factual basis underlying that decision was that service 
treatment records and the medical examination at separation 
from service revealed no findings of hypertension and there 
had been no post-service clinical findings of hypertension.  
In short, his previous claim was denied for two reasons: 1) 
failure to show that he had hypertension after service, and 
2) failure to show that he had hypertension during service or 
that any increase in severity took place with regard to any 
hypertension from which the Veteran suffered prior to 
entrance into service.  

As to the basis for the last final denial of his claim, the 
April 2006 letter informed the Veteran that his claim was 
previously denied "because the condition was not shown in 
service."  This is correct, but it could be construed as 
incomplete.  

To the extent that this could be construed as an error in the 
notice regarding new and material evidence, there is no need 
to delay adjudication of his appeal to provide corrective 
notice because the Veteran was not prejudiced by the error.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2006).  Here, the 
notice informed the Veteran of at least one of the bases for 
the last final denial, that there was no showing of 
hypertension during service.  He has provided evidence as to 
the other basis for the final denial, as he has provided 
post-service clinical findings of hypertension.  In short, 
the Veteran has not provided evidence going to that basis of 
the last final denial of which he was provided notice.  

Furthermore, the Veteran has demonstrated actual knowledge of 
what is needed to reopen his claim.  During the Board hearing 
he testified that his blood pressure increased during 
service.  Board hearing transcript at 5.  

Because the Veteran was provided notice of one of the bases 
of the last final denial of his claim and has not provided 
evidence going to that basis, and because he has demonstrated 
that he knows that he needs evidence of inservice worsening 
of his hypertension, he was not prejudiced by the failure of 
the RO to tell him that his last final denial was based in 
part on an absence of post service evidence of hypertension.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA has no duty to provide 
a medical examination for his claim for service connection 
for hypertension because that claim is not reopened.  
3.159(c)(4)(iii).  

An examination was not afforded the Veteran in this case.  As 
his claim for service connection for hypertension is not 
reopened VA has no duty to provide an examination with regard 
to that claim.  As to his other claims, the evidence does not 
tend to indicate that an event, injury, or disease occurred 
in service that led to the claimed disabilities or that any 
of the claimed diseases manifested during an applicable 
presumption period.  Of note is that the Veteran's only 
contention that these other conditions were related to 
service is his contention that his hypertension caused or led 
to those conditions.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records and medical 
records and medical and administrative records from the 
Veteran's claim for Social Security disability benefits are 
associated with the claims file.  Either submitted by the 
Veteran or obtained with the assistance of VA are private 
treatment records signed by F.E., M.D., H.V., M.D., R.S., 
M.D., R.W, D.O. R.H., M.D., L.R., M.D., and. M.B., R.N.  The 
Veteran has also submitted notes as to various blood pressure 
measurements.  

Further regarding the duty to assist, the Board has carefully 
reviewed the Veteran's statements and the medical records 
associated with the claims file for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service connection

VA compensation benefits may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Holton v. Shinseki, 557 
F.3d 1362, 1366 (2009) (quoting Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  Such a grant of benefits is 
generally referred to as "service connection" whether the 
disease or injury had onset during service or was aggravated 
during service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain chronic diseases, including hypertension, 
diabetes, malignant tumors, psychoses, and organic diseases 
of the nervous system, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be 
established if the evidence shows that a claimed disability 
was caused or aggravated by a disability for which service 
connection has already been established.  38 C.F.R. § 3.310 
(2005 & 2009).  

Hypertension

In a September 1981 decision the Board denied an earlier 
claim of entitlement to  VA disability compensation benefits 
for "hypertension," a term generally accepted as synonymous 
with "high blood pressure."  That decision became final on 
the date that it was issued.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).  Generally, once a Board decision 
becomes final, the claim may not be reopened and allowed and 
a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The first step in this analysis is to determine whether or 
not the Veteran's claim received in September 2005 for VA 
compensation for high blood pressure is the same claim as his 
claim received in September 1980 for VA compensation for high 
blood pressure and denied by the Board in September 1981.  
The Board has considered the Court of Appeals for the Federal 
Circuit's (Federal Circuit) explanation of the difference 
between a claim for a disability which had previously been 
denied and a new claim.  See Boggs v. Peake, 520 F.3d 1330 
(2008).  In Boggs, the question was whether a claim for VA 
benefits for a disability diagnosed as sensorineural hearing 
loss was the same claim as a previously denied claim for VA 
benefits for a disability that had been diagnosed as 
conductive hearing loss.  Id. at 1332.  

In Boggs, the Federal Circuit held that the words "factual 
basis" in 38 U.S.C.A. § 7104(b) is the Veteran's disease or 
injury.  Id. at 1335.  The Federal Circuit stated as follows:  

In addition, we hold that a properly 
diagnosed disease or injury cannot be 
considered the same factual basis as a 
distinctly diagnosed disease or injury.  
It follows that because § 7104(b) 
distinguishes claims according to their 
factual bases, claims based upon 
distinctly and properly diagnosed 
diseases or injuries cannot be considered 
the same claim.  

Id. 

The Veteran's current claim is for VA compensation benefits 
for "high blood pressure." At the time of the 1981 Board 
decision, record was absent a diagnosis of "hypertension" 
but the service treatment records, which were associated with 
the claims file at that time, included an October 1963 
letter, in which "J.C.", M.D stated that the Veteran had 
some elevation of blood pressure at age 15.  This is the same 
claim based on the same factual basis.  To the extent that 
the Veteran had not been formally diagnosed with hypertension 
or high blood pressure at the time of the 1981 Board 
decision, this case is distinguishable from Boggs because 
there could be no distinctly diagnosed diseases if only one 
disease has been diagnosed.  To the extent that the Veteran 
was diagnosed with high blood pressure at the time of the 
1981 Board decision, his current claim is for the same 
disability.  In short, the Veteran's claim that gave rise to 
this appeal is the same claim as that denied by the Board in 
September 1981.  Therefore, the claim may not be reopened 
unless new and material evidence has been added to the record 
since the September 1981 Board decision.  

The RO reopened the Veteran's claim for service connection 
for hypertension.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO has characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with claims for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for that last final disallowance of the claim.  Id.

In the 1981 decision, the Board determined that the Veteran 
had hypertension prior to entrance into active service and 
that his hypertension was not aggravated by his active 
service.  The factual foundation for this determination was 
that evidence showed that the Veteran had suffered from high 
blood pressure prior to service, with borderline readings at 
induction into service, and that service records and post 
service records revealed no findings of hypertension.  

Thus, new and material evidence in this case would be 
evidence, not cumulative or redundant of evidence of record 
in September 1981, which, first, tends to show that the 
Veteran currently has hypertension, and second, tends to show 
that the Veteran's hypertension was present during or that 
preexisting hypertension worsened during service.  

At the time of the 1981 Board decision, evidence of record 
included the service treatment records and the Veteran's 
statements.  In his September 1980 claim, the Veteran 
reported that he had failed his initial induction physical 
and was later inducted into the military, that he had failed 
insurance physicals in September 1971 and June 1979, and that 
he was hired for a job in 1973 with limitations due to high 
blood pressure.  He repeated these statements in his January 
1981 notice of disagreement.  In his March 1981 Substantive 
Appeal, the Veteran stated, in pertinent part, as follows 
(capitalization corrected):  

I believe my service record is medical 
proof I had high blood pressure at the 
time of my induction into the Army at 
which time I failed my induction physical 
given by Army doctors.  I also believe 2 
yrs. in active duty aggravated my blood 
pressure condition to the point where I 
have not been able to pass a blood 
pressure physical since being discharged.  

Post-service treatment reports have been added to the record 
documenting diagnoses of hypertension; for example a May 2005 
treatment record signed by M.B., R.N.  During the August 2009 
hearing, the Veteran testified that his blood pressure 
increased from prior to entrance into service until the 
present.  Board hearing transcript at 5.  

This testimony is not new evidence because the Veteran stated 
the same thing in his March 1981 Substantive Appeal, which 
the Board had before it when it rendered the September 1981 
decision.  

Received in April 2006 is a document signed by R.S., M.D. and 
dated in August 1980 which lists blood pressure readings and 
dates as follows:  156/90 in March 1970, 136/80 in December 
1972, 160/92 in February 1976, 156/90 in July 1976, and 
172/94 in December 1977.  Dr. R.S. stated that these were the 
Veteran's blood pressure readings since Dr. R.S. had been 
treating him.  This is not evidence of hypertension or of the 
Veteran's blood pressure measurements during his active 
service or for the first four years after separation from 
active service.  Hence it is not evidence going to the basis 
for the last final denial of his claim and is not material 
evidence.  

In May 1996 notes, from L.R., M.D., includes that the Veteran 
had a history of primary aldosteronism documented on 
examination at the Mayo Clinic Scottsdale in 1994.  Dr. L.R. 
stated that the Veteran's blood pressure was elevated and she 
referred to his condition as hypertension.  Dr. L.R. made no 
mention of the Veteran's service.  Although this is post-
service evidence that the Veteran has hypertension, this is 
not evidence going to the other basis of the last final 
denial, i.e., that there was no showing of hypertension 
during service.  

In a March 1997 note, R.H. M.D. included, as a history, that 
the Veteran had hypertension for several decades.  This is 
consistent with the Veteran's 1980 claim.  There is no 
evidence that Dr. R.H. had any knowledge of the Veteran's 
blood pressure or of any hypertension during the Veteran's 
service other than what he was told from the Veteran.  This 
is not evidence of hypertension during the Veteran's service 
and as such is not material evidence.  

In May 2006, the Veteran submitted several documents dated 
prior to his entrance into service.  These are two SSS Forms 
223 ORDER TO REPORT FOR ARMED FORCES PHYSICAL EXAMINATION, a 
DD Form 62 STATEMENT OF ACCEPTABILITY, and a letter from 
Local Board of the Selective Service System.  A December 1961 
Form 223 instructed the Veteran to report for a physical 
examination in January 1962.  The June 1962 letter addressed 
to the Veteran directed him to have his attending physician 
submit a statement to the Local Board regarding his condition 
after he had undergone surgery to correct a hernia.  The 
other Form 223 instructed the Veteran to report for a 
physical examination in September 1963.  

In a November 2008 letter the Veteran stated 

My proof for my claim was two separated 
DD62 forms showing I was found not 
acceptable for induction on Dec 1961 and 
Sept 1963.  I also submitted high blood 
pressure reading from Dr. [R.S.] for the 
1970 to 1977 time frame.  Dr. [R.S.] has 
had me on blood pressure medication from 
1967 to his retirement (1992).  His 
office is closed now and I guess all 
records were destroyed.  

The Veteran here refers to two DD Form 62s.  There is no 
evidence that VA ever received more than one DD Form 62.  
During the Board hearing he testified that he had lost one of 
the DD Form 62's.  Board hearing transcript at 4.  The 1961 
to 1963 evidence just described is not material evidence 
because the evidence predates his entry into service and does 
not show that he had hypertension during service or that any 
preexisting hypertension was aggravated by his service.  

With regard to the Veteran's report that Dr. R.S. had him on 
blood pressure medication from 1967, accepting this as 
credible for purposes of reopening the claim, this is not 
material evidence because it is not evidence of the Veteran's 
hypertension or blood pressure during service.  He was 
separated from active service in January 1966; his claim was 
previously denied based on a finding that there was no 
showing of hypertension during service.  His statement that 
he was placed on blood pressure medication in 1967 is not 
evidence of hypertension during service.  

During the DRO hearing the Veteran testified that he was not 
treated for hypertension during service.  DRO hearing 
transcript at 6.  He reported that he failed a pre-induction 
physical prior to entrance into service and that he "went 
into the service and nothing has changed since then.  I have 
records from Dr. [S] back to 1970 showing the blood pressures 
form 1970 to I believe up to the 1980's showing that I had 
high blood pressure all through those dates."  Id at 6-7.  
This testimony is not material evidence.  If anything, the 
testimony tends to support that finding that there is no 
evidence of hypertension during his active service.  

No other evidence added to the record since the last final 
denial of service connection for hypertension is material 
evidence.  Therefore, the claim may not be reopened.  

Prostate cancer, diabetes, neuropathy, and depression claims

In the October 2006 letter, the Veteran contended that his 
prostate cancer, diabetes, peripheral neuropathy and 
depression were caused by aggravation of hypertension during 
service.  He reiterated this belief during the DRO hearing, 
stating that he believed his hypertension weakened his body 
to allow other diseases, such as his prostate cancer, 
diabetes, neuropathy, and depression to take over.  DRO 
hearing transcript at 3.  

This is a contention that service connection is warranted for 
prostate cancer, peripheral neuropathy, diabetes, and a 
psychiatric disorder as secondary to hypertension.  Service 
connection has not been established for hypertension and no 
new and material evidence has been submitted to reopen his 
claim for service connection for hypertension.  Therefore, 
even if the Veteran were correct, his contention is not a 
basis for granting service connection for any of these 
disabilities.  

The Board now turns to a discussion of whether the evidence 
of record demonstrates that service connection may be 
warranted on a direct basis; i.e. that any of these 
disabilities had onset during service or within an applicable 
presumptive period.  From statements in the record, it 
appears that many of the practitioners whom the Board 
identifies by initials and title treated the Veteran at the 
Mayo Clinic in Scottsdale.  

Service treatment records make no mention of neurological 
symptoms, psychiatric symptoms, symptoms related to diabetes, 
or symptoms related to the Veteran's prostate.  His November 
1965 report of separation medical examination indicates that 
his right testicle was absent due to surgery.  An associated 
report of medical history includes, in a physician's summary, 
that the Veteran's right testicle was removed following a 
hernia operation at age 21.  This is the only mention of his 
genito-urinary system during service and is not evidence that 
he had any disability of the prostate during service.  

The report of separation examination includes that the 
Veteran had normal psychiatric and neurologic clinical 
evaluations as well as normal clinical evaluations of his 
endocrine system, upper extremities, and lower extremities.  
In the separation report of medical history the Veteran 
indicated that he did not have nor had previously had nervous 
trouble of any sort, depression or excessive worry, 
paralysis, neuritis, frequent or painful urination, kidney 
stone or blood in the urine, sugar or albumin in the urine, 
tumor, growth , cyst, or cancer.  

These service treatment records are evidence against a 
finding that a disability of the prostate, peripheral 
neuropathy, a psychiatric disorder, or diabetes had onset 
during his active service because the records show no reports 
of symptoms of such and indicate that he had no such symptoms 
or findings of these conditions at separation from service.  

September 1994 treatment notes from the Mayo Clinic are the 
earliest evidence that that Veteran has peripheral 
neuropathy.  These notes include that the Veteran began to 
notice neurological symptoms involving his feet two years 
earlier.  June 1996 treatment records from Dr. L.R. includes 
that the Veteran reported sensation disturbances of his feet, 
lower, legs, and hands.  Dr. L.R. stated that two years 
earlier a Dr. B.S. prescribed nortriptyline for the symptoms.  
April 2002 notes from N.B., M.D. include a history that the 
Veteran had onset of sensory neuropathy affecting his feet in 
1990.  April 2004 treatment records from Advanced Pain 
Modalities, signed by A.P., M.D., document the Veteran's 
reports of 16 days of onset of neck pain radiating to his 
right arm with intermittent numbness in the distribution of 
the cervical vertebrae.  These symptoms were attributed to 
cervical disc problems and there is no mention of the 
Veteran's service.  

The above evidence places the first symptoms of peripheral 
neuropathy in 1990, many decades after service and is 
therefore evidence against a finding that the Veteran's 
peripheral neuropathy had onset during service or manifested 
within an applicable presumptive period.  

During the DRO hearing, the Veteran testified that "[m]y 
neuropathy continued to get worse from back in the late 1970s 
when Dr. [R.S.] was doctoring me."  DRO hearing transcript 
at 3.  A letter dated in 1980 from Dr. R.S. makes no mention 
of neuropathy.  Furthermore, the evidence described above 
places the Veteran's first reported symptoms of neuropathy no 
earlier than 1990.  Of particular importance is the Mayo 
Clinic treatment note from September 1994 which reported that 
the Veteran had began to notice symptoms of neuropathy 2 
years earlier, and the April 2002 notes from Dr. N.B. that 
the Veteran had onset of such symptoms in 1990.  As between 
the Veteran's statement during the DRO hearing and this 
treatment records, the Board finds the treatment records to 
be more probative of the date of onset of symptoms of 
peripheral neuropathy.  This is because those statements were 
made earlier and because those statements were made in the 
pursuit of medical treatment.  The Board affords more weight 
to statements made in pursuit of medical treatment because 
the Veteran would have a strong motivation, his physical 
health and well being, to provide as accurate information as 
possible in such a setting.  

Moreover, even if the Veteran's statement that he had 
neuropathy in 1970 is accurate, this would not be a basis for 
finding that the neuropathy had onset during his active 
service or manifested within a year of separation from active 
service.  

Dr. L.R.'s June 1996 treatment notes include that the Veteran 
had hyperglycemia but did not then meet the criteria for 
diabetes.  Dr. L.R. commented that the Veteran had a strong 
family history of diabetes.  May 1999 treatment notes from 
S.C., D.O. document that the Veteran had been sent for a 
consult for questionable diabetes.  This physician provided 
an impression of new onset of probable type 2 diabetes.  Dr. 
S.C. stated that the Veteran appeared to be developing type 2 
diabetes mellitus and that he had ongoing symptoms for the 
past several weeks to months.  Notes from M.W., M.D. dated in 
February 2000 document that the Veteran "has now had his 
diabetes a little over one year."  January 2002 treatment 
notes from M.B., R.N. include a history that documentation 
showed that the Veteran had type 2 diabetes for three years.  
In those January 2002 notes, M.B., R.N. included that the 
Veteran had long term complications of type 2 diabetes 
including microvascular complications affecting the 
peripheral nerve endings.  She commented that "[t]he records 
indicate he has had type 2 diabetes for three years, the 
extent of the neuropathy indicates that he may have had 
diabetes for as long as 10 or 20 years."  More notes from 
M.B., R.N., from May 2005, include an impression that the 
Veteran had type 2 diabetes, circa 1999, with evidence of 
peripheral neuropathy that predated his diabetes.  May 2005 
treatment notes signed by R.W., D.O. include in a history 
section that the Veteran's stocking glove distribution 
neuropathy preceded his diabetes diagnosis.

Thus, numerous practitioners placed the onset of the 
Veteran's diabetes some twenty-five years after separation 
from active service.  This is evidence against his claim 
because it tends to show that his diabetes did not have onset 
during service or within an applicable presumptive period.  
Even the most liberal reading of this evidence places the 
Veteran's diabetes no earlier than 1982, many years after 
service and well outside of the one year presumptive 
provision for chronic diseases.  This tends to show that the 
Veteran's diabetes and peripheral neuropathy did not have 
onset during service and are unrelated to his service.  

Notes from M.B., R.N. dated in January 2002 include that the 
Veteran had an elevated specific antigen (PSA).  An operation 
report shows that the Veteran had a radical prostatectomy in 
February 2002.  A May 2004 treatment note from D.N., M.D. 
documents that the Veteran had prostate cancer treated by 
radical prostatectomy in February 2002.  None of this 
evidence provides any link between the Veteran's prostate 
cancer and his service.  This evidence shows that his 
prostate cancer had onset many years after service.  This 
tends to show that his prostate cancer is unrelated to his 
active service and is thus evidence against his claim. 

With regard to the Veteran's claim of entitlement to service 
connection for depression, a letter dated in July 1986 is the 
first evidence of record that could be construed as evidence 
that the Veteran had a psychiatric disorder.  That unsigned 
letter refers to a 30 day leave of absence and mentions a 
psychologist.  In another statement, the Veteran noted that 
in 1995 he took off three months of work due to depression.

During the Board hearing, the Veteran testified that he was 
not treated for depression during service but that in January 
1986 he was having a lot of problems.  Board hearing 
transcript at 8.  In response to a question from the 
undersigned as to how long he had been having depression 
symptoms, the Veteran first replied that he did not know, 
then stated "[a]ll along.  And... I'm okay that they did give 
me a 90 day leave."  Id. at 8-9.  He also testified as 
follows:  

I went to a psychiatrist and he gave me a 
lot of different stuff, and I never been 
back to one.  It, it, ya now, it's not . 
. . I don't know that much about 
depression that you start to even think 
about it and it starts to come back . . . 
that . . . I lived a good live, ya know.  
It does come back and it was, I had it . 
. . I've had it all my life.  

No evidence of record shows that the Veteran has ever been 
diagnosed with a psychiatric disorder.  Indeed, entries in 
treatment records for "psychiatric" are consistently 
"negative."  

To the extent that the Veteran has presented evidence of 
symptoms of a psychiatric disorder, as he describes such, 
this is not evidence that any chronic psychiatric disorder 
had onset during his active service or is related to his 
active service.  In this regard, the Veteran is competent to 
report observable symptomatology, such as depressive 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
such statements of continuous symptoms are not found to be 
credible here, because, as noted earlier, they are 
contradicted by in-service reports indicated normal findings. 

In summary, as service connection is not established for 
hypertension, the Veteran's claims for service connection for 
diabetes, peripheral neuropathy, prostate cancer, or a 
psychiatric disorder cannot be granted based on causation or 
aggravation by hypertension.  Service treatment records and 
post service evidence tend to show that diabetes, peripheral 
neuropathy, prostate cancer, and a psychiatric disorder did 
not have onset during the Veteran's active service and are 
not related to his active service.  Post service evidence 
tends to show that none of these claimed disabilities 
manifested within one year of separation from active service.  
Because the preponderance of evidence of record is against a 
grant of service connection for diabetes, peripheral 
neuropathy, prostate cancer, and a psychiatric disorder, the 
Veteran's appeal as to these issues must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  




ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.  

Service connection for prostate cancer is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for peripheral neuropathy of the right 
upper extremity is denied.  

Service connection for peripheral neuropathy of the left 
upper extremity is denied.  

Service connection for peripheral neuropathy of the right 
lower extremity is denied.  

Service connection for peripheral neuropathy of the left 
lower extremity is denied.  

Service connection for a psychiatric disorder is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


